Order entered December 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00876-CV

                  CECILIA SOO AND KEN SOO, Appellants

                                         V.

  TIMOTHY G. PLETTA, TRUSTEE, FOR AND ON BEHALF OF THE
  ANN H. PLETTA AND TIMOTHY G. PLETTA REVOCABLE TRUST,
       AND TIMOTHY G. PLETTA, INDIVIDUALLY, Appellees

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06816

                                      ORDER

      Before the Court is appellants’ November 25, 2020 unopposed second

motion for an extension of time to file their brief on the merits. We GRANT the

motion and extend the time to January 15, 2021. We caution appellants that

further requests for extension in this accelerated appeal will be disfavored.


                                              /s/    ERIN A. NOWELL
                                                     JUSTICE